 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAuto Mechanics Lodge No.1101,District Lodge 93,InternationalAssociationofMachinists andAerospace WorkersAFL-CIOandLa Rincon-ada Securities,Inc. d/b/a Los Gatos Acura.Case 32-CB-3053September 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYOn March 29,1989,Administrative Law JudgeJames S.Jenson issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The Respondent filed exceptions and a sup-porting brief and the Charging Party filed a brief inresponse to and in support of the General Coun-sel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Orderas modified.'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Auto Mechanics Lodge No.1101,Dis-trictLodge 93, International Association of Ma-chinists and AerospaceWorkers, AFL-CIO, SanJose,California, its officers,agents, and representa-tives,shall take the action set forth in the Order.1.Substitute the following for paragraph 1."1. Cease and desist from"(a)Refusing as the collective-bargaining repre-sentative of the employees in the apropriate unit tobargain collectively with Los Gatos Acura on allissues involving wages,hours, and other terms andconditions of employment."(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act."IThe Acting General Counsel has excepted to thejudge's failure toorder the Respondent to withdraw its Sec 301 suit in which it has al-leged that Los Gatos Acura is the alter ego of Stevens Pontiac and ac-cordingly bound by the agreement between the Respondent and StevensPontiac. The filings in that case are not a part of the record in the instantcase.Nor does the complaint allege that the Respondent's filing of thelawsuit violate the Act Under these circumstances,we will not order thewithdrawal of the lawsuit It would appear,however,that continuedmaintenance of that lawsuit would be inconsistent with our determinationhere that the Charging Party,Los Gatos Acura,isnot an alter ego toStevens Pontiac GMC, Inc2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with La Rincon-ada Securities,Inc. d/b/a Los Gatos Acura on allissues involving wages,hours, and other terms andconditions of employment affecting the followingemployees:All full-time and regular part-time employeesemployed by Los Gatos Acura at its LosGatos,California facility in the classificationsof Machinists,Automotive Mechanics, Auto-motive Diesel Engine Mechanics,AutomotiveElectricalMachinists,AutomotiveWelders,Automotive Fender,Body and Radiator Me-chanics,Automotive Trimmers,AutomotiveSpraymen,Color Matcher, and Stripers, Sand-ersandRubbers,Apprentices or Trainees,ServiceWriters,Dispatchers,and any employ-eewho performs any of the following: Re-building,Dismantling,Assembling,Repairing,Installing,Cleansing,Preparing,and Condi-tioning of all parts,units,and auxiliaries con-nected with Tractors, Excavating Equipment,Automotive Equipment, and Machinery that ispropelled by any type of combustion;exclud-ing all other employees,office clerical employ-ees, professional employees,guards and super-visors as defined in the Act.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL bargain in good faith with La Rincon-ada Securities,Inc. d/b/a Los Gatos Acura, at itsrequest on all issues involving wages, hours, andother terms and conditions of employment and, ifan agreement is reached, embody it in a signedcontract.AUTOMECHANICS LODGE No. 1101,DISTRICT LODGE 93,INTERNATIONALASSOCIATION OFMACHINISTS ANDAEROSPACE WORKERS,AFL-CIO296 NLRB No. 74 MACHINISTSLOCAL 1101 (LOS GATOS ACURA)Gary Connaughton,for the General Counsel.ChristopherE.PlattenandRobert E. Jesinger(Wylie,McBride, Jesinger&Sure),of San Jose,California, forthe Respondent.Robert G. HultengandJoseph Ryan(Littler,Mendelson,Fastiff & Tichy),of San Francisco,California,for theEmployer.DECISIONSTATEMENT OF THE CASEJAMES S.JENSON, Administrative Law Judge.Iheardthis case in San Jose,California,on December 7, 1988,pursuant to a complaint which was issued on October 4,1988.'The complaint alleges, in substance,that the Re-spondent Union,which was the designated collective-bargaining representative of a unit of employees em-ployed by Stevens Pontiac GMC, Inc.(Stevens Pontiac)has refused to bargain with La Rinconada Securities, Inc.d/b/a Los Gatos Acura(Los Gatos Acura),as the suc-cessor to Stevens Pontiac, in violation of Section 8(b)(3)of the Act. While the Respondent contends it is willingto bargain with Los Gatos Acura as the successor to Ste-vens Pontiac, it has taken the position with the Employ-er, and in a Section 301 suit in the United States districtcourt,that Los Gatos Acura is the alter ego of StevensPontiac and accordingly bound by the agreement be-tween it and Stevens Pontiac.All parties were affordedfullopportunity to appear,to introduce evidence, toargue orally,and to file briefs. Briefs were filed by eachof the parties and have been carefully considered.On the entire record in the case,including the demean-or of the witnesses,and having considered the posthear-ing briefs,Imake the followingFINDINGS OF FACT1. JURISDICTIONIt is admitted and found that Los Gatos Acura is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIt is admitted and found that the Respondent Union isa labor organization within the meaning of Section 2(5)of the Act, and that business representative Lynn Huck-aby is its agent within the meaning of Section 2(13) ofthe Act.III. ISSUEThe nature of the bargaining relationship that existsbetween the Respondent Union and Los Gatos Acura.IV. THE ALLEGEDUNFAIR LABOR PRACTICESA. Stevens PontiacUntil late December 1987, Stevens Pontiac operated aPontiac car and GMC truck dealership at 620 BlossomHillRoad in Los Gatos, California.Its technicians (me-'All datesare in 1988 unlessstated otherwise537chanics and body shop employees)had been representedby the Respondent Union for a number of years pursuantto a series of collective-bargaining agreements,the mostrecent of which was effective from October 16, 1986 toNovember 4, 1989.Other employees were representedby the Teamsters and covered by a contract with thatorganization.Ted Stevens was the sole owner, its presi-dent, and managed the business on a day-to-day basis.John Dees and Grant Bishop were vice presidents butneither owned stock nor was active in its day-to-day op-erations.Chuck Elwood was the service manager and incharge of labor relations involving the technicians;Arnold Fried was parts department manager;Rick Mont-gomery was the body shop manager; and Anthony Alex-ander was the sales manager.A decision was made in the latter part of 1987 to closethe dealership since it was losing money and anotherPontiac dealership had opened several miles away indirect competition.The Pontiac and GMC truck fran-chises, the stock of new Pontiacs and GMC trucks, andthe stock of car and truck parts and specialized repairequipment were sold to Moore Buick, a dealership locat-ed about half a mile away.All employees were terminat-ed and paid in full for accrued wages and benefits, andthe facility closed in late December.The stock of usedvehicles was disposed of through other dealers or whole-salers.While Stevens Pontiac still exists as an entity, ithas surrendered its DMV dealer's license and is nolonger engaged in the sale or service of vehicles.B. Los Gatos AcuraLos Gatos Acura was incorporated in September 1987and commenced the operation of its Acura new-car salesand service and used car sales business on January 8,1988, at the same location formerly occupied by StevensPontiac.John Dees,who owns 25 percent of the stock, isthe dealer of record,president of the corporation, andmanages the business on a day-to-day basis. Grant Bishopowns 25 percent of the stock and is the corporate secre-tary.He is not, however, actively involved in the day-to-day operations.Ted Stevens is the vice president andowns the remaining 50 percent of the business.While heisoccasionally consulted on some problems, he is not asactive in the business as he was with Stevens Pontiac.TonyAlexander,the former sales manager at StevensPontiac,was hired as general manager of Los GatosAcura in December 1987. He was responsible for laborrelations and did all of the employee interviewing andhiring for the new entity, although some of the techni-cian applicants were also interviewed by Service Depart-ment Manager Mark Bergthold,who had not formerlybeen employed by Stevens Pontiac.While Alexander hadplaced an ad for applicants in the San Jose MercuryNews newspaper,of the 12 to 15 technicians hired, allbut two were formerly employed by Stevens Pontiac.Although medical benefits are the same for all employ-ees,wages and other benefits were negotiated individual-ly between Alexander and the applicants.Los Gatos Acura obtains all of its new cars, parts, andspecial tools from American Honda Motor Co., whereasStevensPontiac obtained those items from General 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMotors Corporation. Los Gatos Acura has not per-formed any service work commenced by Stevens Ponti-ac nor honored any Pontiac or GMC warranties. Thepremises on Blossom Hill Road is leased to Stevens Pon-tiac,who in turn has subleased it to Los Gatos Acura.Because of leasehold improvements, immovable fixtures,and office equipment rental, the rent paid by Los GatosAcura is double the rent paid by Stevens Pontiac. Thetwo entities have separate bank accounts and there hasbeen no intermingling of funds between them.C. TheRequest to BargainApparently in response to a letter from RespondentUnion, on January 26, 1988, Alexander, as general man-ager of Los Gatos Acura, wrote the Union acknowledg-ing that Los Gatos Acura was a successor to StevensPontiac and offering to bargain with it with respect tothe mechanics and body shop employees. This was fol-lowed by a series of letters and meetings between coun-sel for Respondent Union and counsel for Los GatosAcura, who is also counsel for Stevens Pontiac, whereintheUnion took the position that Stevens Pontiac andLos Gatos Acura were alter egos, that Los Gatos Acurawas created so as to circumvent the provisions of thecollective-bargaining agreement;between it and StevensPontiac, and that the agreement was applicable to LosGatos Acura employees. A demand to arbitrate the issuewas also made, which Los Gatos Acura declined. TheEmployer filed the instant charge, and the RespondentUnion filed a Section 301 action alleging Los GatosAcura is the alter ego of Stevens Pontiac and, according-ly, bound by the contract between it and Stevens Ponti-ac.DiscussionThe General Counsel and Los Gatos Acura contendthat Respondent Union has refused to bargain with LosGatos Acura as the successor to Stevens Pontiac by in-sistingthat Los Gatos Acura is the alter ego of StevensPontiac and therefore bound to the terms of the collec-tive-bargaining agreement between the Union and Ste-vens Pontiac.Respondent Union argues that since it "iswilling to accept Acura as at least the successor of Ste-vens."I am not required,nor should I "rule on any issueinvolving allegations of alter ego status. The matter mustbe left for litigation, if any, to the federal court in anySection 301 breach of contract suit." In my view, thebargaining obligation of Respondent Union,aswell asthat of Los Gatos Acura, is dependent upon the relation-ship between the predecessor, Stevens Pontiac, and thesuccessor,LosGatos Acura. Under the doctrine ofsuccessorship, new employers who substantially continuethe operations of a previous employer, and whose workforce is comprised of a majority of workers from theformer business,must continue to bargain with the preex-isting union.Failure to do so violates its bargaining obli-gation.Under the alter ego doctrine, a new employerwho is substantially identical to the previous employer, isrequired to continue bargaining with the union andbound by the terms of its predecessor's agreements withthe union. Thus, a new employer that is not substantiallyidentical to the previous employer has a different bar-gaining obligation than an alter ego. It is not obliged toaccept the terms of its predecessor's agreement with theunion,but only to recognize and continue bargainingwith thepreexisting union.Hence, in determining thebargaining obligationsof theparties,whether Los GatosAcura is the alter ego or merely a successor to StevensPontiac is the critical issue.Here there is no question butwhat Los Gatos Acura is the successor to Stevens Ponti-ac. It is alleged in the complaint,admitted by Respond-ent Union and the facts so establish. Thus, Los GatosAcura is obliged to recognize and bargain with Respond-ent Union, which it seeks to do. It cannot, however, beforced to accept the predecessor's contractunless it isthe predecessor's alter ego.In this regard,inNLRB v.Burns Security Services,406 U.S. 272 (1972), the SupremeCourt concluded that a new employer did not violate itsbargaining obligation under the Act by refusing to honorthe collective-bargaining agreement negotiated by itspredecessor. In so concluding, it found that to imposethe predecessor'scollective-bargaining agreement on a"successor-employer" would be contrary to the policy offree collectivebargainingreflectedin Section8(d) of theAct and the principles enunciated inH. K. Porter Co. v.NLRB,397U.S. 99 (1970). Correspondence betweencounsel,positions taken at meetings,and the position Re-spondent Union has taken with respect to the Section301 suit, clearly establish that it seeks to force Los GatosAcura, as the alter ego of Stevens Pontiac, to accept thecollective-bargaining agreement it has with Stevens Pon-tiac. If the alter ego relationship exists, the RespondentUnion's position is valid and the complaint must be dis-missed. If not, and in the absence of a disclaimer of inter-est in representingthe Company'semployees, it mustbargain aboutall issuesaffecting the unit employees.The legal principles to be appliedindeterminingwhether separate employers are in fact alter egos is wellsettled.Although each case must turn on its own facts,the Boardhas generallyfoundalter ego statuswhere theenterprises have"substantially identical"management,business purpose, operation,equipment,customers, andsupervision, as well as ownership.Crawford Door SalesCo., 226 NLRB 1144 (1976). Whether the purpose forthe creationof thealleged alter ego was legitimate orwhether,instead,its purpose was to evade responsibilitiesunder the Act, is also a consideration.Fugazy ContinentalCorp.,265 NLRB 1301, 1302 (1982). No one factor of thealter ego test is dispositive.It is clear that each of the entities involved here, Ste-vens Pontiac and Los Gatos Acura, are independentlegal entities, and there is nothing in this record to eithershow or raise a suspicion that Stevens Pontiac closed, orthat Los Gatos Acura was established or came into exist-ence inorder toavoid a unionor anyunion obligation.Rather, the evidence establishes that Los Gatos Acurawas created to deal in a new line of vehicles and thatStevens Pontiac was closed for legitimate business con-siderations and its Pontiac and GMC franchises,invento-ry of new vehicles, parts and specialized repair equip-ment sold to an unrelated General Motors dealer. Whileit is clearthat Los Gatos Acura hired a majority of Ste- MACHINISTSLOCAL 1101 (LOS GATOS ACURA)vens technicians representedby Respondent Union, it isalso clearthat the twobusinesses are entirelydifferent.Ted Stevens owned 100 percent ofStevensPontiac stockand ran the businesson a day-to-day basis,whereas nei-therDees nor Bishopowned anyinterest or was activein runningit.In Los Gatos Acura, however,Dees andBishop each own a25-percentinterest and Dees runs iton a day-to-day basis. It is furtherclear that supervisionof the unit employees has changed substantially.Elwoodwas Stevens Pontiac service manager and incharge oflabor relations involving technicians.Bergthold has re-placed him as service manager forLos Gatos Acura andAlexander,the salesmanager for Stevens Pontiac,becameLos GatosAcura's generalmanager and inchargeof its laborrelations.As such,he hiredall of thesuccessor's technicians and negotiated on an individualbasistheirwages andbenefits.While the record does notdisclose whois sales managerfor Los Gatos Acura, sinceAlexanderbecame general manager, it is apparent thattwo of its fourdepartment managersare different thanthoseemployed byStevens Pontiac.Upon the foregoingfacts, it is concluded that the ownership,management,and supervisionatLos Gatos Acura is substantially dif-ferent fromthat at Stevens Pontiac.Withrespect to business purpose, premises,and equip-ment, Stevens Pontiac was in business to sell Pontiaccars and GMCtrucks itacquired from General Motorsand to service them with parts and equipment speciallyadaptedto service GeneralMotorsproducts. Los GatosAcura is in business to sellAcura cars whichitacquiresfrom AmericanHonda andto service them with partsand equipmentspecially adapted to that make of car.Thus, while itoperatesout ofthe same location, it is notlicensed to sell, orequipped to service, any of the Gener-alMotorsproductssold andserviced by Stevens Ponti-ac, nor does it handle a line of trucks as did StevensPontiac.Thereisno indication,furthermore, that thesublease of the premises,fixtures, and officeequipmentwas not an arm's-length transaction.Under allthe circumstances present, itisfound thatwhile Los Gatos Acura is asuccessor, it is not the alterego of Stevens Pontiac.UnderSection 8(b)(3) of the Act,a labor organizationwhichrepresentsa majority of an employer's employeesin an appropriateunit is required to bargainwith thatemployer at its request concerning wages,rates of pay,hours, and other conditions of employmentof employeeswithin the unit.As stated inHospital Employees Local1115,248 NLRB 1234, 1241 (1980), a case cited by allthreeparties:A successor employer is free toset his ownterms ofemploymentbefore he hireshis complement of em-ployees,but once he becomes a "successor," hemust then bargainwith the Union whichrepresent-ed the employees of his predecessor. In accord withnormal rules of bargaining,the successor need notsubmit tothe Union's demandsthathe change theinitial and unilaterally established terms, but bargainhe must.Similarly,theUnion may not refuse to bar-gain on the ground that the successor is bound to539comply with the Predecessor'scontract,-bargain itmust.[Emphasis added.]Accordingly,Respondent Union'srefusal to bargainwith Los Gatos Acura on any basis other than as thealter ego of Stevens Pontiac and therefore bound by itspredecessor's contract,constitutes a refusal to bargain ingood faith in violation of Section 8(b)(3) of the Act. See,for example,Hotel&Restaurant Employees Local 19 (Sea-sons Restaurant),277 NLRB 842 (1985);Little Rock Mail-ers Union No.89, 219 NLRB 707 (1975).REMEDYHaving found that Respondent violated Section 8(b)(3)of the Act by refusing to bargain on all issues involvingwages, hours, and other terms and conditions of employ-ment of the employees in the bargaining unit, I shall rec-ommend that it cease and desist therefrom and that itbargainwith Los Gatos Acura upon request regardingall terms and conditions of employment.2CONCLUSIONS OF LAW1.La Rinconada Securities,Inc.d/b/a Los GatosAcura is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.2.Respondent Union is a labor organization within themeaning of Section2(5) of the Act.3.On or about January 8, 1988,Los GatosAcura suc-ceededto thebargaining obligation of its predecessor,Stevens Pontiac.4.LosGatos Acura is not the alter ego of StevensPontiac.5.At alltimes since January 8, 1988,the following em-ployees have constituted a unit appropriate for collectivebargaining within the meaning of Section9 of the Act:All full-time and regular part-time employees em-ployed by Los Gatos Acura at its Los Gatos, Cali-fornia facility in the classifications of Machinists,Automotive Mechanics,AutomotiveDiesel EngineMechanics,AutomotiveElectricalMachinists,AutomotiveWelders,AutomotiveFender,Bodyand RadiatorMechanics,AutomotiveTrimmers,Automotive Spraymen,ColorMatchers, and Strip-ers, Sanders and Rubbers,Apprentices or Trainees,ServiceWriters,Dispatchers,and any employeewho performsany ofthe following:Rebuilding,Dismantling,Assembling,Repairing,Installing,Cleansing,Preparing,and Conditioning of all; parts,units, and auxiliaries connectedwith Tractors, Ex-cavatingEquipment,Automotive Equipment, andMachinery that ispropelled by any type ofcombus-tion;excluding all other employees, office clericalemployees,professional employees,guards and su-pervisors as definedin the Act.2 The complaintdoes not allegefiling the Sec301 suit constitutes anunfair labor practice For that reason, and for reasons expressed by theBoard in thefollowingcases,theGeneral Counsel's requestthat theUnion be ordered to withdraw the Sec 301 suitisdenied.ElectricalWorkers IBEW Local532(Brink ConstructionCa), 291 NLRB 437 (1988);Teamsters Local 483 (IdaCal), 289 NLRB 924 (1988) 540DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD6.At all pertinenttimes RespondentUnionrepresenteda majorityof Los Gatos Acura's employeeswithin theunitset forthabove and was recognizedby Los GatosAcuraas their exclusivecollective-bargaining representa-tive.7.Since on or about January 26, 1988,Los GatosAcurahas requestedthatRespondent Union meet andbargain with it concerning the ratesof pay,wages, hoursof employmentand other terms and conditions of em-ployment ofthe unit employees.8.By refusing to bargainwith Los Gatos Acura on allissues involving wages, hours, andotherterms and con-ditions of employment,RespondentUnion hasfailed andrefused to bargainwith Los Gatos Acurain good faith inviolation of Section8(b)(3) of the Act.9.Theforegoing is an unfairlabor practiceaffectingcommerce within the meaningof Section 2(6) and (7) ofthe Act.On thesefindingsof factand conclusionsof law andon the entirerecord,I issue the following recommend-ed3ORDERThe Respondent Union,AutoMechanics Lodge No.1101, District Lodge 93, International Association of Ma-chinists and Aerospace Workers,AFL-CIO, its officers,agents, successors,and assigns, shall1.Cease and desist from refusing as the collective-bar-gaining representativeof the employeesin the unit setforth above,to bargaincollectivelywithLos GatosAcuraon all issues involving wages,hours, and otherterms and conditions of employment.2.Take thefollowingaffirmativeaction necessary toeffectuate the policiesof the Act.(a)On request bargain withLos Gatos Acura on allissues involving wages, hours, and other terms and con-ditions of employment and, if an agreement is reached,embody itin a signed contract.(b) Post atitsofficesand meetinghalls, copies of theattached noticemarked"Appendix."4Copies of thenotice,on formsprovidedby the RegionalDirector forRegion32, afterbeingsigned bythe Respondent's au-thorizedrepresentative,shall beposted bythe Respond-ent immediately upon receipt and maintainedfor 60 con-secutivedaysin conspicuous places including all placeswherenotices to members are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethatthe notices are not altered,defaced, or covered byany othermaterial.(c)Forwardsignedcopies ofsaid noticeto the Re-gional Director for Region32 forpostingby Los GatosAcura,ifwilling, atitsLos Gatos locationwhere noticesto employees are customarilyposted.(d)Notifythe RegionalDirectorinwritingwithin 20days from the date ofthisOrder whatsteps have beentaken to comply.3If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.4 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "